DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-20 are currently pending and considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the claims include line and text in the margins. A clean copy of the claims should be provided Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “consists of at least substantially” in claim 13 is a relative term which renders the claim indefinite. The term “consists of at least substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “consists of” has a narrower scope than the term “substantially”. Therefore, for the purposes of compact prosecution, the Examiner will interpret the limitation of dish unit’s body to contain ceramic-like material.

The term “heating” in claim 18 is a relative term which renders the claim indefinite. The term “heating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of the aforementioned relative term, this causes confusion as it appears as if the body is performing the “heating” to cooking temperatures in the oven or microwave oven.  Therefore, for the purposes of compact prosecution, the Examiner will interpret the limitation as the body is capable of being heated in and oven or microwave oven.



Claim 19 recites the limitation "the film" in line 4 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of compact prosecution, the Examiner will interpret this limitation as “a film.”

Claim 20 recites the limitation “a film” on line three of the Claim.  This limitation is confusing as due to “film” already disclosed in Claim 19 and therefore lacks clarity.  Therefore, for the purposes of compact prosecution, the Examiner will interpret “a film” as “the film.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 2, 6 – 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2019/0055040 A1 (herein, Capitani), and further in view of Ehrmann et al. US 2010/0287881 A1 (herein, Ehrmann).

Regarding Claim 1, Capitani discloses, A method for sealing constituents (FIG. 1, P, Abstract) of a menu (Abstract), wherein the constituents (P) are positioned on a dish unit (FIG. 1, #4, Abstract) and covered (FIG. 1, para [0011]) with a single, gas-impermeable film (FIG. 1, #18, paras [0118, 0136), characterized in that an interspace (Below FIG. 22 -  illustrates interspace) having air (para [0159]) between the dish unit (4) that is provided with constituents (P) and the film (18) is partly evacuated (para [0159]), such that during evacuation, said air is suctioned (para [0046]), wherein the evacuation degree depends on the constituents to be sealed, and wherein at least one of the constituents is at least partially cooked (para [0187]).

Capitani does not expressly disclose that said air is suctioned in a percentage of at least 20% from the interspace  and said air remains in a percentage of more than 20% in the interspace.
Capitani does disclose air is suctioned in a percentage of at least 20% from the packaging chamber (24 – Fig. 8) and said air remains in a percentage of more than 20% in the packaging chamber (Para [0186]-[00192]).
Ehrmann teaches air suctioned (para [0060]) in a percentage of 20% (replaced by the oxygen content of more than 60 percent) from the interspace (“volume under the second web-like material”) and said air remains in a percentage of more than 20% in the interspace (remaining less than 40 percent that is not oxygen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the appropriate amount of air volume both removed and remaining, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, the applicant clearly states a substantial range between 20 and 80% evacuation.  This indicates a lack any criticality for the claimed limitations.



    PNG
    media_image1.png
    611
    804
    media_image1.png
    Greyscale


Regarding Claim 2, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu previously claimed. Capitani further disclosing, wherein during evacuation the film rests in portions on constituents positioned on the dish unit (FIG. 6, para [0100]).

Regarding Claim 6, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu previously claimed. Capitani further disclosing, wherein the film is stretched at least in portions before covering the constituents (Abstract).

Regarding Claim 7, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu previously claimed. Capitani further disclosing,  wherein the film is heated before covering the dish unit (para [0120]) or the constituents.

Regarding Claim 8, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing,  wherein air is blown (FIG. 18, #30, para [0186]) between the dish unit (4) and the film (18) positioned above the dish unit (4), before the film is lowered onto the dish unit (para [0216), and wherein the air is not a modified gas mixture (para [0195]).

Regarding Claim 9, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing,  wherein the film rests (para [0014]) on an edge section (FIG. 23, #4c) of the dish unit (4).

Regarding Claim 10, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing,  wherein the film is pressed on an edge section of the dish unit (FIGS. 1-13, para 0159]).

Regarding Claim 11, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing, wherein the film rests during evacuation in portions on the dish unit (FIG. 18, para [0195]).

Regarding Claim 14, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing, A sealing machine (FG. 1, #8) for sealing partly prepared constituents of a menu positioned on a dish unit (4), comprising a film feed in order to feed a film (FIG. 1, #5) to the dish unit, and a suction apparatus (FIG. 21, #27, Claim 14) in order to evacuate an interspace between the dish unit that is provided with constituents (Claim 27) and the film, characterized in that the sealing machine (1) is configured to perform the method of claim 1 (Abstract).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Capitani/Ehrmann, and further in view of Bergeron et al. US 20180215529 A1 (herein, Bergeron).


Regarding Claim 12, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing,  wherein the film is placed around the edge (4c) of the dish unit (4) and is applied to an edge section of the dish unit (4).
Capitani discloses an edge (4c),  Capitani does not disclose, an underside of an edge section (4c).
However, Bergeron teaches, an underside (Claim 6)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Capitani/Ehrmann,  before the effective filling date of the invention to modify the dish unit (4) as disclosed by Capitani by adding the underside of an edge as taught by Bergeron.  Since Bergeron teaches this structure that are known in the art and beneficial, thereby providing the motivation to utilize the underside as taught by Bergeron so as to allow the film (Capitani, 18) to grip additional surface area and improve the tautness (Bergeron, para [0096).


Claims 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capitani/Ehrmann, and further in view of Schoning US 2016/0304265 A1 (herein, Schoning).

Regarding Claim 13, as combined, Capitani/Ehrmann discloses the method for sealing constituents of a menu as previously claimed. Capitani further disclosing, wherein the dish unit (4) has a body (FIG. 23, #4b).
As combined, Capitani/Ehrmann does not disclose, which consists at least substantially of a ceramic-like material that consists at least in part of magnesium oxide.
However, Schoning teaches, which consists at least substantially of a ceramic-like material (para [0007, 0012]) that consists at least in part of magnesium oxide (Claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Capitani/Ehrmann,  before the effective filling date of the invention to modify the dish unit (4) as disclosed by Capitani by adding the ceramic material (para [0012]) and magnesium oxide (Claim 3) as taught by Schoning.  Since Schoning teaches these materials that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned materials, as taught by Schoning, so as to improve the refractive index in order to obtain good heat reflection (para [0048]).

Regarding Claim 18, as combined, Capitani/Ehrmann/Schoning discloses the method as previously claimed. As combined, Capitani/Ehrmann/Schoning further discloses, wherein the body (Capitani, 4c).
As combined, Capitani/Ehrmann/Schoning does not disclose, capable of heating to cooking temperatures in an oven or microwave oven without degradation.
However, Schoning teaches, capable of heating to cooking temperatures in an oven or microwave oven without degradation (para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings, as combined, of Capitani/Ehrmann/Schoning before the effective filling date of the invention to modify the dish unit (4) as disclosed by Capitani as to be capable of heating to cooking temperatures in an oven or microwave oven without degradation (para [0045]) as taught by Schoning. Since Schoning teaches this capability that is known in the art and beneficial, thereby providing the motivation to ensure that the dish unit (14) has the capability to withstand cooking temperature or the microwave oven (para [0046]), as taught by Schoning as this capability improves the versatility by adjusting the heating requirements base on the type of food (para [0052]).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2019/0055040 A1 (herein, Capitani),in view of Schoning US 2016/0304265 A1 (herein, Schoning), and in further view of Ehrmann et al. US 2010/0287881 A1 (herein, Ehrmann).


Regarding Claim 19, Capitani discloses, a food package (Abstract) comprising:
at least one partially cooked food (para [0187] – pasta and baked goods) item,
the film (18) sealed,
wherein the film is a single, gas impermeable film (para [0118]), wherein an interspace (See above  – illustrates interspace) is partly evacuated (para [0159]),

Capitani does not disclose, a ceramic plate of magnesium oxide;
However, Schoning teaches, a ceramic plate (para [0007, 0012]) of magnesium oxide (Claim 3);
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Schoning before the effective filling date of the invention to modify the food package (Abstract) as disclosed by Capitani by adding the ceramic plate (para [0012]) and magnesium oxide (Claim 3) as taught by Schoning.  Since Schoning teaches these materials that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned materials, as taught by Schoning, so as to improve the refractive index in order to obtain good heat reflection (para [0048]).

Capitani does not expressly disclose that at least 20% of air is removed from the interspace and air remains in a percentage of more than 20% in the interspace.
Capitani does disclose at least 20% of air is removed from the packaging chamber (24 – Fig. 8) and air remains in a percentage of more than 20% in the packaging chamber (Para [0186]-[00192]).
Ehrmann teaches at least 20% of air (replaced by the oxygen content of more than 60 percent) is removed (para [0060]) from the interspace (“volume under the second web-like material”) and air remains in a percentage of more than 20% in the interspace (remaining less than 40 percent that is not oxygen).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the appropriate amount of air volume both removed and remaining, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, the applicant clearly states a substantial range between 20 and 80% evacuation.  This indicates a lack any criticality for the claimed limitations.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2019/0055040 A1 (herein, Capitani), Ehrmann et al. US 2010/0287881 A1 (herein, Ehrmann),in view of Schoning US 2016/0304265 A1 (herein, Schoning), and in further view of Planer et al. US20200102110A1 (herein, Planer).


Regarding Claim 20, as combined, Capitani/Ehrmann/Schoning discloses the food package as previously claimed. As combined, Capitani/Schoning further discloses, wherein the ceramic plate (Schoning, para [0007, 0012]) having an edge region (Capitani, 4c) on the ceramic plate that aligns horizontally or obliquely to a center region of the ceramic plate, configured to form a support surface (FIG. 23, 4c – illustrates a support surface) for a film.
As combined, Capitani/Ehrmann/Schoning, does not disclose,  a decorative edge.
However, Planer teaches, a decorative edge (FIG. 2, #4, Claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of as combined, Capitani/Ehrmann/Schoning before the effective filling date of the invention to modify the ceramic plate para [0007, 0012] as disclosed by Schoning to include a decorative edge (FIG. 2, #4) as taught by Planer.  Since Planer teaches this structure that is known in the art and beneficial, thereby providing the motivation to utilize the aforementioned structure, as taught by Planer, so as to improve the versatility of the ceramic plate (Schoning) by adding the decorative edge (FIG. 2, #4) to provide visible markings or to improve the appearance (Planer, Abstract).



Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 11 Aug 2022, with respect to the rejection(s) of claim(s) 1, 2, 6-14, and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.  The Examiner is now utilizing Capitani as the base reference. 

Applicant’s arguments, see Pages 6-7, filed 11 Aug 2022, with respect to the Drawing objection and 11(b) have been fully considered and are persuasive.  The Drawing objection and 112(b) rejection of have been withdrawn. 


Applicant’s  First Argument
Applicant’s arguments, see Pages 7-12,  filed 11 Aug 2022 pertaining to Claim 1 that Ehrmann or Capitani does not teach or suggest a method where a film is only partly evacuated during evacuation or air remains of at least 20%.

Examiner’s Response to Applicant’s  First Argument
Applicant’s arguments filed 11 Aug 2022 have been fully considered but are not persuasive. Per the Examiner’s rejection, the applicant clearly states a massive range between 20 and 80% evacuation.  This indicates a lack any criticality for the claimed limitations.

Applicant’s Second Argument
Applicant’s arguments, see Pages 7-12,  filed 11 Aug 2022 pertaining to Claim 8 that the air is not a modified gas mixture.

Examiner’s Response to Applicant’s  Second Argument
Applicant’s arguments filed 11 Aug 2022 have been fully considered but are not persuasive. Per the Examiner’s rejection, the amount of air that remains in the interspace, regardless of the expansive range of 20-80%, is itself not a modified gas mixture.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palumbo US 2016/0304265 A1 and Ehrmann US-20100287881-A1 cited for dish, constituents, film, edge section, sealing machine, body, and an interspace.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        19 September 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731